DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10, and 14 recite the structural formula 
    PNG
    media_image1.png
    141
    276
    media_image1.png
    Greyscale
. This formula contains the variables “p”, “n”, and “q” which are not defined in the claim. These variables are not defined in the specification and there is no indication of what these variables might be. Therefore, because there are undefined variables in the structure, the claim is indefinite. Claims 15-16 depend from claim 14 and thus contain the same indefinite issues. The Examiner left a voicemail to propose an examiner’s amendment on the week of February 8, 2021 but did not receive a call back.
REASONS FOR ALLOWANCE
Claims 1-3, 5-9, 11-13 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a polypentenamer chain grafted to a surface modified silica compound.
Claims 2-3, 5-7 depend from claim 1 and therefore contain the limitations of claim 1.
The limitations that are the basis for the allowance appear in claim 8, a polypentenamer chain covalently bound to a surface modified silica compound.
Claims 9, 11-13 depend from claim 8 and therefore contain the limitations of claim 8.

The present claims are allowable over the closest prior art, namely Tuba, ACS Sustainable Chem. Eng. 2016, 4, 6090-6094; Amir-Ebrahimi, Journal of Molecular Catalysis A: Chemical 115 (1997) 85-94; Juang, Langmuir, 2001, 17, 1321-1323; Kim, Macromolecules 2000, 33, 2793-2795; Mirkin (US 7,115,688), and Tuba (US 2016/0215089).
Tuba teaches the ROMP of cyclopenene with siloxane containing compounds to form a polypentenamer having a pendent siloxane group. This falls outside the scope of the instant claims because a pendent siloxane group is structurally distinct from a surface modified silica compound. 
Amir-Ebrahimi teaches the copolymerization of cyclopentene with norbornene (abstract) and fails to teach a polypentenamer grafted or covalently attached to a silica.
Juang and Kim teach the surface modification and ROMP of silica where norbornene is polymerized and grafted to the silica surface. Juang and Kim fall outside the scope of the instant claims because polynorbornene falls outside the scope of a polypentenamer.
Mirken teaches grafting polymers to nanoparticles where the polymers are formed by ROMP and can be derived from cyclic olefins including cyclopentene. However, Mirken falls outside the scope of the instant claims because the nanoparticles of Mirken are metal nanoparticles such as gold nanoparticles. Mirken contains no motivation to graft a polymer of cylcopentene with silica.
Tuba ‘089 teaches the ROMP of cyclic olefins with silica supported catalysts. Tuba ‘089 falls outside the scope of the instant claims because the polymers formed are not grafted or covalently attached to the silica, instead the catalysts are.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.